Per Curiam.
The principle of this case was settled in the Monongahela Navigation Company v. Coons, (6 Watts & Serg. 101), in which it was held that neither the State nor a person, artificial or natural, acting by its authority or command, under a law which the legislature is competent to make, is answerable for consequential damages occasioned by the construction of a highway, further than happens to be specially provided. This bridge is as much a highway as a rail-road or a turnpike road is a highway ; and the Company acted, in constructing it, strictly within the bounds of the public franchise delegated to it by its charter. The bridge was thrown across a navigable stream, from the terminus of one highway to that of another, wdthout encroaching on the plaintiffs’ soil, or invading their dominion. Not a shovel-full of earth was taken from it, or thrown upon it. There stands their property, within its proper limits, as it stood before; and the substance of the thing complained of, would, if done without authority, be a nuisance and the substance of an action on the case. The plaintiffs counted, that the defendants “ placed large quantities of sand, clay, gravel, dirt, rubbish, stones, logs, and sticks, upon said street,” by which the plaintiffs were hindered in passing to and from their messuages and lot, and the facts are conceded; but no more was done than to raise the surface of the street to a level with the floor of the bridge, without which the work could *87not have been accomplished, and the defendants, therefore, had the authority of the State for it by necessary and irresistible implication. It is useless to inquire how far it derived authority from the ordinances or permission of the City Councils. According to the Case of the Philadelphia and Trenton Rail-road Company, (6 Whart. 43), in which it was held that the State, or a company authorized by charter, may take the property of a street without compensation to the corporate government of the town or individuals residing in it. The plaintiffs recovered, doubtless rightfully, for turning the water on their ground ; for the authority of the State cannot be implied for negligence or a gratuitous injury; but for unavoidable damage in the accomplishment of the object, the defendants are not liable.
Judgment affirmed.